OPINION
PER CURIAM.
Pro se petitioner James Riley seeks a writ of mandamus to compel the United States District Court for the District of Delaware to rule immediately on his mo*184tion for preliminary injunction/temporary restraining order filed July 18, 2006.1
On October 27, 2006, the District Court entered an order denying Riley’s motion for preliminary injunction/temporary restraining order. Because Riley has now received the relief he sought in filing his mandamus petition — a ruling on that motion — we will deny his mandamus petition as moot.

. Petitioner seeks an order directing the District Court to grant his preliminary injunction/temporaiy restraining order. Because such relief is beyond the scope of the relief available under 28 U.S.C. § 1651(a), we constrae the petition instead, as seeking an order that directs the District Court to rule immediately on the motion for preliminary injunction/temporary restraining order.